Citation Nr: 1526130	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 USCA § 1151 for additional disability due to VA inpatient medical treatment from November 5, 2009, to March 12, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a
January 2011 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Providence, Rhode Island.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

In August 2014, the Board determined that entitlement to the benefit sought was not warranted.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, a Joint Motion for Remand to the Board (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the August 2014 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.


REMAND

The parties to the Joint Motion agreed that the Board erred in relying upon a December 2013 VA medical opinion, because the physician did not attempt to identify all residual disabilities that may have resulted from VA treatment from November 2009 to March 2010.  A new VA examination must therefore be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The parties pointed out that the Veteran may have had an extended course of anti-coagulants beyond the six months that was originally ordered as evidence of chronic residuals stemming from inpatient VA treatment.  The record is unclear as to when the Veteran stopped taking anti-coagulants; while the Providence VA Medical Center's (VAMC) anti-coagulation clinic advised the Veteran to stop taking warfarin in September 2010, his medication list indicates that he may have continued taking anti-coagulants that were prescribed by a non-VA provider.  Additionally, the Veteran's active problem list included "long-term use of anti-coagulants" for years after he was initially advised by VA medical personnel to stop taking them.  The Providence VAMC anti-coagulation clinic must also be asked to provide all records pertinent to the Veteran that are not presently of record.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran must also be asked to identify all non-VA medical professionals who have treated him with anti-coagulants, or who have treated him for any other residuals of his prolonged VA hospitalization, and to provide written authorization to obtain those records.  38 C.F.R. § 3.159(c)(1)

An understanding of the Veteran's clinical picture prior to November 2009 is necessary to determine whether the Veteran has additional disability that resulted from VA treatment from November 2009 to March 2010.  Thus, VA treatment records from January 2009 to November 2009 must be obtained and included with the record.  38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. App. at 611.  

VA treatment records since May 2014 must also be obtained.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request his written authorization to obtain records from any private doctor(s) who treated him for residuals of his perforated duodenal ulcer and prolonged hospital stay, including any physicians who treated him with anti-coagulants after September 2010.    

Upon receipt of such, take appropriate action to contact the identified providers and request the Veteran's treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records from January 2009 to November 2009, and since May 2014.  In addition, request that the Providence VAMC anti-coagulant clinic provide any records pertinent to the Veteran's treatment since August 2010.  If such records do not exist or are unavailable, a negative response must be obtained.  

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the claim on appeal.  The entire record must be reviewed by the examiner.   

After reviewing the record and taking a detailed history from the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran has (or had) additional disability that is the direct result of VA medical treatment from November 2009 to March 2010.  The examiner is asked to compare the Veteran's condition immediately before the beginning of the VA medical treatment in November 2009, upon which the claim is based, to the Veteran's condition since his VA hospitalization ended in March 2010.  The examiner is specifically asked to identify whether the Veteran has a disability which required an extended course of anti-coagulants, or an inability to walk unaided.  The examiner's attention is also drawn to the May 2011 and September 2011 endoscopy reports, which noted a history of intermittent solid dysphagia, chronically inflamed mucosa and a possible delayed emptying defect, and to the laboratory findings of persistent anemia, in coming to a conclusion as to whether the Veteran has chronic residuals of his inpatient VA treatment.  

If the examiner finds that the Veteran does have additional disability that is the result of inpatient VA treatment, the examiner must then state whether is it at least as likely as not (a 50 percent or greater probability) that VA's failure to timely diagnose and properly treat the disease or injury from November 2009 to March 2010 proximately caused the continuance or natural progress of any disability.

In rendering this opinion, the examiner should specifically discuss whether the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner should consider whether the Veteran suffered additional disability which probably would have been avoided if proper diagnosis and treatment had been rendered; in other words, whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose and properly treat the complications that arose following treatment for a perforated duodenal ulcer.  The examiner is asked to note and discuss the October 2010 and September 2012 opinions submitted by a non-VA physician, Dr. J.L, and reconcile any difference of opinion.  

The examiner must then state whether the identified additional disability was an event not reasonably foreseeable; that is, whether the event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

